DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
1. “load heat exchanger” was designated with number 242 in paragraph [0038], but figure 4 shows number 245.  
2. the limitation “the gas powered turbine is at a gas turbine engine” in claim 10 was not from the original specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “operate”.
Claim 7 recites the limitation "the plurality of shafts" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to “the compressor shaft and the turbine shaft”.  
Accordingly, Examiner recommend applicant to amend claim 8 to “The air craft system of claim 7, wherein the gearbox is configured to rotationally connected with each of the compressor shaft and the turbine shaft through the respective one of the plurality of mounting pads with a respective gear ratio.”
Claim 16 recites “A method of transferring energy with an aircraft accessory gearbox, the method comprising: transferring rotational energy…; receiving energy…”  It is unclear if the gearbox in the preamble is actually required for the energy transferring and receiving method steps in the box of the claim.  Examiner recommend applicant to amend claim 16 to (and for examining purpose, examiner interprets this limitation is) “…transferring rotation energy to a first shaft from the gearbox…; transferring energy from a second shaft to the gearbox…”
Claim 16 recites “can operate” in last line.  It’s not clear if the limitation after the word “can” is required.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “operate”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Redford (US 20200141327).
Regarding claim 1, Redford teaches an air cycle machine (system shown in fig 4) comprising:
a turbine (one of the turbines in turbine section 108, fig 4);
a compressor (105, fig 4);
a compressor shaft (421, fig 4 and [0111]) connected to the compressor and configured to receive rotational energy ([0111] lines 7-10, “compressor shaft 421….receive rotational output from gearbox 440”) from a gearbox (440, fig 4 and [0111]); and
a turbine shaft (411, fig 4 and [0111]) connected to the turbine (Noted [0110] lines 3-4 states “Turbine shaft 411 connects to one or more turbines of turbine section 108”.  Therefore shaft 411 is capable of being connected to the turbine) and configured to provide rotational energy to the gearbox ([0111] lines 5-7, “turbine shaft 411 may provide rotational input or torque to differential gearbox 440”);
the ACM being configured such that the turbine shaft and the compressor shaft operate at different rotational speeds ([0124] lines 3-4 and 8-9, “rotate turbine shaft 411…at 25,000 rpm… compressor shaft 421 at 30,000 rpm”.).

transferring rotational energy ([0111] lines 7-10, “compressor shaft 421….receive rotational output from gearbox 440”) to a first shaft (421, fig 4) from the gearbox (See 112 rejection for claim interpretation), the first shaft being rotationally coupled to a compressor (105, fig 4) of an air cycle machine (ACM) (system shown in fig 4));
receiving energy ([0111] lines 5-7, “turbine shaft 411 may provide rotational input or torque to differential gearbox 440”) from a second shaft (411, fig 4 and [0111]) to the gearbox, the second shaft being rotationally coupled to a turbine (one of the turbines in turbine section 108, fig 4) of the ACM; and
the ACM being configured such that the turbine shaft and the compressor shaft operate at different rotational speeds ([0124] lines 3-4 and 8-9, “rotate turbine shaft 411…at 25,000 rpm… compressor shaft 421 at 30,000 rpm”.).
Regarding claim 17, Redford teaches receiving rotational energy at the compressor from a first gearbox coupling (connection between shaft 421 and a gear in the gearbox) configured at a first gear ratio and transferring rotational energy from the turbine to a second gearbox coupling (connection between shaft 411 and a gear in the gearbox) configured at a second gear ratio ([0125] talks about gear ration between gears.  Therefore each of the couplings runs at a particular gear ratio).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Redford (US 20200141327) in view of Matsui (US 20190009912).
Regarding claim 2, Redford teaches all the limitations of claim 1.
Redford fails to teach a primary heat exchanger fluidly connected upstream of the compressor.
Matsui teaches a heat exchanger (31, fig 1) fluidly connected upstream of a compressor (33, fig 1).
It would have been obvious at the time of filing to modify Redford as taught by Matsui by using a heat exchanger to cool the fresh/ambient air in order to take advantage of the heat energy from fresh air and use it for other system onboard (Noted: Redford fluid 102 is ambient air that flows to compressor 105.  Matsui teaches fresh air 70 passes the heat exchanger 31 before flowing to compressor 33).
Regarding claim 3, Redford in view of Matsui teaches a secondary heat exchanger (Matsui 32, fig 1) fluidly connected between the compressor and a turbine (Matsui 34, fig 1.  Matsui fig 1 shows heat exchanger 32 between compressor 33 and turbine 34).
Regarding claim 4, Redford in view of Matsui teaches a load heat exchanger (Matsui 43+45, fig 1) fluidly connected to the ACM downstream of the turbine (See Matsui fig 1.  Chamber 43 located downstream of turbine 34.  Matsui Fig 3B shows that purified air 75, which comes from turbine 34 before passing filter 41, was cooled by cooling fluid 74.  Therefore Matsui structure 43+45 functions as a heat exchanger.).

Allowable Subject Matter
Claims 5-15 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior arts of record fail to teach the configuration/arrangement as recited in claim 5 and the function as recited in claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/KO-WEI LIN/Examiner, Art Unit 3762